internal_revenue_service number release date index number ------------------------------ ------------------------------------------------------------ ------------- ----------------------------------------------------- ---------------------- ------------------------------------ - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-122391-04 date date legend legend employer ---------------------------- plan ------------------------------------------------------------------------------------------------------------- --------------------------------------------------- dear ------------------------------ this responds to your letter requesting a ruling concerning the amended and restated plan which employer intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code it is represented that employer is a municipality and an eligible_employer within the meaning of sec_457 and the plan is intended to be an eligible_deferred_compensation_plan to which sec_457 applies employer initially received a private_letter_ruling with respect to the plan on date the plan has subsequently been amended and employer has received private letter rulings lastly on date to the effect that the plan continues to comply with sec_457 under the plan an eligible_employee becomes a participant by executing an agreement which authorizes employer to reduce the employee's compensation by a specific amount and to contribute such amount to an account established on behalf of the participant no portion of the compensation of an employee shall be deferred for any calendar month unless the employee enters into the agreement to do so prior to the beginning of the month the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under the plan in plr-122391-04 addition the plan provides for age plus catch-up_contributions described in sec_414 the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 participants are permitted to choose among various investment options under the plan for the investment of amounts in their accounts subject_to the form and manner prescribed by employer participants are permitted to change their investment options at their discretion with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a custodial_account described in sec_457 and sec_401 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the custodial_account within an administratively reasonable_time period but in no event later than two business days after the applicable payroll date the rights of any participant or beneficiary to payments pursuant to the plan are not subject_to alienation transfer assignment pledge attachment or encumbrance of any kind we note that the internal_revenue_service recently published revproc_2004_56 2004_35_irb_376 aug revproc_2004_56 contains model amendments the model amendment designed for use by eligible governmental employers maintaining eligible sec_457 defined contribution plans that permit employees to elect to defer compensation that are maintained on the basis of the calendar_year and that provide for_the_use_of one or more trusts to satisfy the requirements of sec_457 of the code if an eligible governmental employer adopts one or more of the model amendments for its plan that is intended to be an eligible sec_457 governmental_plan the plan will be treated as meeting the plan requirements for eligibility under sec_457 with respect to those provisions the plan has been amended to increase the amount of eligible annual deferrals in response to changes in the code and also adopts several model amendment provisions on a word-for-word basis or in a manner that is substantially_similar in all material respects sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in plr-122391-04 gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 limits the amount of eligible annual deferrals however a catch-up amount described in sec_457 may be added to this amount for participants that are within three years of the normal_retirement_age or for participants age or older a catch-up amount may be added as described in sec_457 the total eligible-deferral amount under these provisions is limited by sec_457 and the coordination of these provisions is described in income_tax regulation sec_1_457-4 sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 of the code provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_457 of the code requires a plan to meet the minimum distribution_requirements of sec_401 however a governmental_plan will not fail to meet the requirements of sec_401 if it provides for in-service distributions of a limited-dollar amount which meet the requirements of sec_457 and income_tax regulation sec_1_457-6 income_tax regulation sec_1_457-6 is satisfied if the participant's total amount deferred the participant's total account balance which is not attributable to rollover_contributions is not in excess of the dollar limit under sec_411 ie dollar_figure adjusted for inflation no amount has been deferred under the plan by or for the participant during the two-year period ending on the date of the distribution and there has been no prior distribution under the plan to the participant of this kind sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 states that custodial accounts and contracts described in sec_401 of the code shall be treated as trusts under rules similar to the rules under sec_401 based upon the information submitted and the representations made we conclude as follows compensation plan as defined in sec_457 of the code the amended and restated plan established by employer is an eligible deferred amounts of compensation deferred in accordance with the plan including any plr-122391-04 income attributable to the deferred_compensation will be includible under sec_457 of the code in the recipient's gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the plan is significantly modified this ruling will no necessarily remain applicable no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling this ruling is directed only to the employer and the participants in the plan submitted by transmittal letter dated date as revised by amendments submitted on date sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert d patchell chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt government entities cc ----------------------------
